D. Franklin Arey, III, Judge, agreeing and writing separately. I wholeheartedly join in the majority opinion. Nothing in this concurrence should be taken as a disagreement with its analysis. Instead, my purpose in writing is to note what I perceive to be a gap in the dissent’s analysis. Both this court and our supreme court have had several opportunities over the years to construe Ark. Code Ann. § 11-9-527(c) and its predecessors. A good summary of these cases is contained in Porter Seed Cleaning, Inc. v. Skinner, 1 Ark. App. 230, 615 S.W.2d 380 (1981). Since the majority opinion and the dissent trace the development of the construction given to § 11-9-527(c), that development will not be recounted here. These appellate decisions construing § ll-9-527(c) are treated as a part of the statute itself. When a statute has been construed, and that construction has been consistently followed for many years, such construction ought not be changed. As time passes, the interpretation given a statute becomes a part of the statute itself. Morris v. McLemore, 313 Ark. 53, 55, 852 S.W.2d 135, 136 (1993)(citations omitted). Thus, those cases cited in Porter Seed collectively give an interpretation of the section that has become a part of the statute itself. We must assume that the General Assembly is familiar with our interpretation of § 11-9-527(c), and that it knows how to change that interpretation. The legislature is presumed to be familiar with this court’s interpretation of its statutes, and if it disagrees with those interpretations, it can amend the statutes. Without such amendments, however, this court’s interpretation of the statute remains the law. Sawyer v. State, 327 Ark. 421, 424, 938 S.W.2d 843, 845 (1997)(citations omitted). We are bound to follow this rule: those appellate decisions interpreting § ll-9-527(c) remain the law until the legislature amends the statute.1  The General Assembly is not oblivious to our opinions. See Chuck Smith, The Influence of the Arkansas Supreme Court’s Opinions on Policy Made by the General Assembly: A Case Study, 18 U. Ark. Little Rock L.J. 441, 457 (1996). Further, it knows how to correct statutory interpretation with which it disagrees. When legislators think the court has misread legislative intent in its interpretation of a statute, a new statute will be enacted, and it will be noted in the legislative finding, in the emergency clause appended to the act, that the legislation is intended to correct the court’s interpretation of the statute it amends. Id. at 458 (footnote omitted). The General Assembly’s understanding is consistent with Sawyer: it knows that if it does not agree with our interpretation of the statute, it must amend the statute.2 For examples of the General Assembly acting consistently with this rule in the context of workers’ compensation law, see Ark. Code Ann. §§ 11-9-107(e) and ll-9-713(e). The dissent ignores the supreme court rule articulated in Sawyer. The dissent relies solely on § 11-9-704(c)(3); this is a rule of construction. The dissent cites no authority for the proposition that a rule of construction enacted by the legislature should be allowed to “annul” prior case law. In light of Sawyer, I believe our supreme court would require an amendment to § ll-9-527(c) in order to alter that statute’s interpretation. Further, it is clear that the General Assembly believes it must enact legislation in order to “annul” prior decisions construing a statute. If the supreme court would require an amendment to change a statute’s interpretation, and the General Assembly knows this and acts accordingly, then a rule of construction will not suffice to produce the dissent’s result.   As noted in the majority opinion, Act 796 of 1993 did not amend § ll-9-527(c). Therefore, language in § 11-9-1001 noting the General Assembly’s intent “to repeal, annul, and hold for naught” prior decisions contrary to “any provision in tins act” does not apply to § ll-9-527(c)’s prior interpretation. No substantive provision “in this act” is contrary to § ll-9-527(c).    Section 11-9-1001 is consistent with Sawyer. In that section, the legislature “acknowledges its responsibility” to change the workers’ compensation statutes, and reserves for itself the task of acting if these statutes “need to be liberalized, broadened, or narrowed. . . Arguably, the dissent’s proposal to narrow § 11-9-527(c) is contrary to § 11-9-1001’s legislative declaration.